DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There was one Information Disclosure Sheet (IDS) filed with this application dated 23 February 2021.     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-8 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-5 are directed to a process (method), Claims 6-7 are directed to a machine (system) and Claim 8 is directed to a product (apparatus).  The answer is YES.

Step 2A:  Claims 1-5 recite a method directed to the abstract idea to utilizing biometric feature information of a user to settle financial transactions.  Further, in support of this abstract idea, (Spec ¶ [0021]) recites, “The automatic 

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “storing, the first biometric information in a memory”, “specifying first biometric information corresponding to the second biometric information” and “transmitting payment information”.  The steps represent a series of data aggregation for identifying a user and authenticating transactions.  These steps contribute to “risk management” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “computer” (processor) configured for executing instructions, a “mobile terminal” and a “memory” for storing transaction data, user data and biometric data.  

None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at 
The generic computer based limitations of “storing, the first biometric information in a memory”, “specifying first biometric information corresponding to the second biometric information” and “transmitting payment information” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 6 and 8 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-5 and 7 do not resolve the issues raised in the independent claims.  Claims 2-5 and 7 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 2-5 and 7 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 6 and 8.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102 as being anticipated U.S. PG Publication No. 20190295096 A1 from Kim, (hereinafter referred to as Kim).

As per Claim 1, Kim teaches;
An information processing method that causes a computer to execute a procedure, the procedure comprising: 

storing when first biometric information transmitted from a mobile terminal whose position with respect to the computer satisfy a condition is received, the first biometric information in a memory; (see at least Kim, Fig. 12, Item S15, ¶¶ [0102] and [0108]).	

specifying, when second biometric information is captured by the computer, first biometric information corresponding to the second 

transmitting payment information to mobile terminal that is a transmission source of the specified first biometric information; (see at least Kim, Fig. 10, ¶¶ [0135] and [0136]).

As per Claim 2, Kim teaches;

stores, in the memory, the first biometric information and terminal information for identifying the mobile terminal in association, the terminal information being transmitted with the first biometric information from the mobile terminal; (see at least Kim, ¶¶ [0086] and [0102]).

transmits the payment information to the mobile terminal, based on the terminal information corresponding to the specified first biometric information; (see at least Kim, ¶¶ [0087], [0088], [0089], [0106] and [0107]).

As per Claim 6, Kim teaches;
An information processing system comprising:

a mobile terminal; (see at least Kim, Fig. 1, ¶¶ [0135], [0138] and [0151]).



a beacon configured to transmit, to the mobile terminal, service 
connection information of the payment terminal within a transmission range of the payment terminal, wherein; (see at least Kim, ¶¶ [0061] and [0135]).

when the mobile terminal receives the service connection information from the beacon, the mobile terminal transmits first biometric information to the payment terminal; (see at least Kim, Fig. 10, ¶¶ [0135] and [0136]).

when the payment terminal receives the first biometric information from
the mobile terminal, the payment terminal stores the first biometric information in a memory; (see at least Kim, Fig. 12, Item S15, ¶¶ [0102] and [0108]).

when second biometric information is captured, the payment terminal specifies first biometric information corresponding to the second biometric information among one or more first biometric information stored in the memory, and transmits payment information to mobile terminal that is a transmission source of the specified first biometric information; (see at least Kim, ¶¶ [0100], [0105] and [0108]). 

As per Claim 7, Kim teaches;

wherein the payment terminal includes the beacon; (see at least Kim, ¶¶ [0061] and [0135]).

As per Claim 8, Kim teaches;
An information processing apparatus comprising:

a memory; (see at least Kim, Fig. 6, Item 1251, ¶¶ [0102] and [0108]).

a processor coupled to the memory and configured to:

store, when first biometric information transmitted from a mobile terminal whose position with respect to the computer satisfy a condition is received, the first biometric information in the memory; (see at least Kim, Fig. 12, Item S15, ¶¶ [0102] and [0108]).

specify, when second biometric information is captured by the information processing apparatus, first biometric information corresponding to the second biometric information among one or more first biometric information stored in the memory; (see at least Kim, ¶¶ [0100], [0105] and [0108]).

transmit payment information to mobile terminal that is a transmission source of the specified first biometric information; (see at least Kim, Fig. 10, ¶¶ [0135] and [0136]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of US PG Publication No. 20180032712 A1 from Oh et al., (hereinafter referred to as Oh).

As per Claim 3, Kim discloses a smart watch and a method of operating the same, in which fingerprint information and biometric information are measured by a single motion, a certain duration is set such that biometric information measured in the duration is generated into authenticated information or secured information, and transmitted or output to the outside.  However, Kim does not specifically disclose the details of deleting biometric information from under certain conditions.  In the same filed of endeavor, Oh teaches;

deleting, when a predetermined time has elapsed after the first biometric information transmitted from the mobile terminal is stored in the memory, the first biometric information from the memory; (see at least Oh, ¶ [0123]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Kim to incorporate the teachings of Oh which provides improved features for biometric authentication; (see at least Oh, ABSTRACT; “An electronic device includes a plurality of biometric sensors that each sense pieces of biometric information of different types, respectively, a communication circuit that communicates with an authentication server, a memory that stores a payment application, and a processor electrically connected with the plurality of biometric sensors, the communication circuit, and the memory”).

As per Claim 4, Oh teaches;

deleting when a completion of processing of the payment information of the mobile terminal is detected, the first biometric information from the memory; (see at least Oh, ¶ [0123]).

As per Claim 5, Oh teaches;

deleting, when the mobile terminal does not satisfy the condition of the position with respect to the computer, the biometric information from the memory; (see at least Oh, ¶ [0123]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheets et al. (US 20130290136 A1) discloses strong user authentication on a consumer device without requiring the user to go through a formal registration process with the issuer or processing network. Certain embodiments allow the use of any biometric technology (e.g., fingerprint scan, iris scan, voice recognition, etc.) supported by their consU111er device (e.g., smart phone, tablet computer, personal computer) to authenticate the user. 
Tussy (US 20200293644 A1) discloses authenticating a user in an authentication system using a computing device configured to capture authentication biometric identity 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PAUL R KLOBERG/Examiner, Art Unit 3698    

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691